Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10, 12 and 13 are pending and examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-3, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel (US 2017/0133529) in view of Polcyn et al. (US 2014/0261664). 
Regarding claim 1, Thiel discloses a solar panel, comprising: 
a double-glass (102 and 104) photovoltaic module (100) mounted in a frame (106) (see paragraphs [0025], [0030]), 
the double-glass photovoltaic module comprising: 
a plurality of solar cells (120) embedded between a front glass sheet (102; 104 under paragraph [0035], i.e. front sheet smaller), which is to be arranged facing towards the sun (118, radiation) in operation (118) of the solar panel, and 
a rear glass sheet (104; 102 under paragraph [0035], i.e. front sheet smaller) (see paragraph [0025]), 
wherein: the rear glass sheet exhibits a larger extension than the front glass sheet, in at least two spatial directions, as measured in a plane of the rear glass sheet (see paragraph [0035]), 
the frame comprises an element attaching to only the rear glass sheet and not the front glass sheet of the double-glass photovoltaic module (shown in fig. 1, paragraphs [00290-[0039]). 
In the embodiment cited, Thiel does not disclose the element is a clamping element, nor the front glass sheet is either flush with a reference plane defined by inner edges of a front face of the frame or protrudes beyond the front face of the frame.

The court has held it would be obvious to a person having ordinary skill in the art to modify the frame of the cited Thiel embodiment of paragraph [0035], i.e. front glass smaller than rear, by a known technique, i.e. the frame or element (106) to be flush with the front glass, to improve similar devices, i.e. two embodiments of Thiel, in the same way, i.e. from the front of the cell, as the result is predictable. See MPEP § 2143.
Polcyn is analogous art to Thiel in that Polcyn discloses a frame attached to a solar cell (see paragraphs [0066]-[0067]), wherein Polcyn discloses the frame may be clamped or bonded with adhesive (see paragraph [0067]).
It would be obvious to a person having ordinary skill in the art to substitute one known device (i.e. clamped element/frame) for another known device (i.e. adhesive bonding to frame), wherein the result is predictable. See MPEP § 2143. 

Regarding claim 2, modified Thiel discloses a solar panel according to claim 1, wherein the rear glass sheet has a rectangular shape (see Thiel fig. 6).

Regarding claim 3, modified Thiel discloses a solar panel according to claim 1, wherein the rear glass sheet extends beyond opposite edges of the front glass sheet on only two opposite sides thereof (see fig. 6, embodiment as described in paragraph [0035], see also paragraphs [0058]-[0059])..

Regarding claim 7, modified Thiel discloses a solar panel according to claim 1, wherein the plurality of solar cells are embedded between a top bedding material and a bottom bedding material (see paragraph [0022]).

Regarding claim 13, modified Thiel discloses a photovoltaic power station, having at least one solar panel according to claim 1 (see abstract). Thiel discloses a photovoltaic module, wherein the module reads on the limitation of a power station.



Claim 5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thiel and Polcyn et al. as applied to claim 1 above, and further in view of Hikosaka et al. (US 2006/0219291).
Regarding claim 5, modified Thiel discloses a solar panel according to claim 1, wherein the rear glass sheet extends beyond the front glass sheet in two directions, but does not disclose wherein the rear glass sheet extends beyond all edges of the front glass sheet.
Hikosaka is analogous art to Thiel as Hikosaka discloses a framed double-glass (see paragraph [0065] photovoltaic cells, wherein the rear sheet is less than the front sheet (see paragraph [0109]). Further Hikosaka discloses wherein the front glass sheet extends beyond all edges of the rear glass sheet (see fig. 18, paragraph [0109]). As applied to Thiel, as Thiel discloses it may be the front or the rear sheet that is larger, Thiel embodiment of paragraph 
Therefore it would be obvious to a person having ordinary skill in the art to modify the rear glass of Thiel to extend beyond all edges of the front glass sheet as the court has held use of known techniques is obvious when known techniques improve similar devices in the same way. See MPEP § 2143. 

Regarding claim 10, modified Thiel discloses a solar panel of claim 1, but does not disclose wherein the clamping element clamping the rear glass sheet exhibits a C-shape, thus forming a clamping groove.
Hikosaka is analogous art to Thiel as Hikosaka discloses a framed double-glass photovoltaic cells (see paragraph [0065]), wherein the rear sheet is less than the front sheet (see paragraph [0109]). Hikosaka has a frame with a clamping element that holds the module. Hikosaka discloses the clamping element is C-shaped, forming a clamping groove.
The court has held it would be obvious for a person having ordinary skill in the art to modify the clamp of Thiel to be C-shaped, forming a clamping groove as it is obvious to use a known technique (i.e. a C-shaped clamp forming a groove) to a improve similar devices (i.e. the frame clamp of Thiel and Hikosaka) in the same way (i.e. to hold a module). See MPEP § 2143 I(C).

Regarding claim 12, modified Thiel discloses a solar panel of claim 1, but does not disclose wherein a gap is formed between an inner surface of the frame and the front glass sheet of the photovoltaic module, and 

the sealing agent is either flush with a front face of the frame or protrudes beyond the reference plane defined by the inner edges of the front face of the frame, but not beyond a plane defined by a front face of the front glass sheet.
Hikosaka discloses a C-shaped clamp, forming a clamping groove wherein a gap is formed between an inner surface of the frame and the front glass sheet of the photovoltaic module (shown in fig. 3), and 
the gap is filled with an elastic sealing agent to seal (16) the photovoltaic module against the frame (21).
 The court has held it would be obvious for a person having ordinary skill in the art to modify the clamp of Thiel to be C-shaped, forming a clamping groove with a sealing material as it is obvious to use a known technique (i.e. a C-shaped clamp forming a groove) to a improve similar devices (i.e. the frame clamp of Thiel and Hikosaka) in the same way (i.e. to hold a module). See MPEP § 2143 I(C).
When Hikosaka is used to modify the clamp of Thiel to be C-shaped with a seal, modified Thiel discloses wherein the sealing agent is either flush with a front face of the frame or protrudes beyond the reference plane defined by the inner edges of the front face of the frame, but not beyond a plane defined by a front face of the front glass sheet.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel and Polcyn et al. as applied to claim 1 above, and further in view of Abrisa .
Regarding claim 6, modified Thiel discloses a solar panel according to claim 1, but does not disclose wherein edges of the front glass sheet that face away from the solar cells are polished.
Abrisa Technologies is analogous art to Thiel as Abrisa Technologies is directed to glass fabrication technologies. Abrisa discloses polishing is a glass edge which is used for safety (see page 1). 
Therefore it would be obvious to a person having ordinary skill in the art to modify the edges of the glass front and rear sheets of Thiel to be polished because polished edges are safe for handling.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel and Polcyn et al. as applied to claim 1 above, and further in view of Williams (US 2015/0194557).
Regarding claim 8, modified Thiel discloses a solar panel according to claim 1, and wherein the plurality of solar cells is embedded between the front glass sheet and the rear glass sheet. Modified Thiel does not disclose a clearance in between the front and rear glass sheets wherein the clearance is filled with air or gas.
Williams is analogous art to Thiel as Williams discloses a solar cell module (see abstract), wherein a clearance in between the front and rear glass sheets wherein the clearance is filled with air or gas (see abstract and paragraph [0055]). 
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Thiel and Polcyn et al. as applied to claim 9 above, and further in view of Ravi et al. (US 2013/0056044).
Regarding claim 9, modified Thiel discloses a solar panel according to claim 1, but does not disclose the dual glass module comprises a bifacial arrangement of the solar cells between the front glass sheet and the rear glass sheet.
Ravi is analogous art to Thiel as Ravi is directed to a solar cell module, wherein Ravi does disclose wherein a dual glass module comprises a bifacial arrangement of the solar cells between the front glass sheet and the rear glass sheet, wherein the module is able to absorb light from all sides (see paragraph [0080]).
Therefore it would be obvious to a person having ordinary skill in the art to modify the solar cell of Thiel to be a bifacial arrangement as disclosed by Hikosaka because the module would be able to absorb light from both sides.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims..
.

The prior art does not disclose the accumulative limitations of the independent claims, specifically wherein the rear sheet extends beyond the front glass, on only two opposite sides, and frame clamps on uneven edges clamp specifically the rear glass, and the clamps on the remaining two sides clamps both the front and rear glass sheets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 4/21/2021 have been fully considered but they are not persuasive. 
Applicant argues that despite Thiel disclosing the front side cover may have a smaller width than the rear side cover, teachings of Thiel cannot be applied as disclosed. The examiner believes this to simply be a conclusory statement and is unclear why the teachings of Thiel are not applicable. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Further, applicant argues Thiel only discloses a bonding to what is the larger sheet, in the alternative embodiment the rear sheet. Applicant is arguing references independently. Polcyn discloses attaching a frame wherein the frame may be clamped or bonded with adhesive as alternative methods of attaching a frame. One cannot show non-obviousness by attacking 
Further, applicant’s argument appears to indicate the disclosed embodiments and teachings are not shown in a specific figures and therefore cannot disclose the limitations of the claim. The court has held "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721